DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-15 is/are pending.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (JP2014017560A, machine translated) in view of Mukai et al (JP2016032302A, machine translated).

Regarding claims 1 and 12, Nagamine teaches an imaging apparatus to be remotely controlled by an electronic device disposed outside the imaging apparatus, the imaging apparatus comprising:
a communication unit that communicates with the electronic device;
(Nagamine, Figs. 1 and 2, imaging apparatus 10 and communication link of imaging apparatus 10 [Wingdings font/0xF3] PC 100)
	Nagamine does not explicitly disclose but Mukai et al teaches:
an imaging unit that captures a moving image of a subject to generate moving image data from which still image data is to be extracted, wherein the moving image includes a plurality of frame images;
(Mukai et al, Fig. 3, “one frame image is cut out from a plurality of frame images constituting the moving image from the moving image shot in the photo moving image mode, and recorded as a still image”, p4; Fig. 6, capturing movie images; Fig. 8, extracting still images from movies images; the still image extraction process may be controlled through a remote device such as PC100 of Nagamine (Fig. 1 in a process similar to Fig. 7) for convenient image processing)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mukai et al into the system or method of Nagamine in order to allow remotely controlling a camera for convenient image processing. The combination of Nagamine and Mukai et al also teaches other enhanced capabilities.
	The combination of Nagamine and Mukai et al further teaches:
a storage unit that stores, in a recording medium, the moving image data generated by the imaging unit; and
(Mukai et al, Fig. 1, memory card 200)
a control unit that controls an operation of the imaging apparatus, wherein when the imaging apparatus is set to a mode that enables remote control from the electronic device and a predetermined moving image mode, the control unit:
(Nagamine, Figs. 1 and 6-7; “After the initial communication is completed, when the PC 100 detects that the object 640 on the screen 600 illustrated in FIG. 6 is clicked, the PC 100 transmits an InitiateCapture operation to the imaging device 10 (S710). This InitiateCapture operation is an operation for instructing imaging of the first still image. This InitiateCapture operation is transmitted to the imaging apparatus 10 through the pipe 42”, p10/16)
	receives a first request from the electronic device to capture the moving image data;
	in response to the received first request, causes the imaging unit to capture the moving image and generate moving image data,
(Nagamine, Fig. 7, s718, s720-1, …; “When receiving the image information, the PC 100 transmits a GetObject operation for acquiring image data of the first still image to the imaging device 10 through the pipe 42. Upon receiving the GetObject operation, the imaging apparatus 10 transfers the designated image data to the PC 100 through the pipe 41 (S720-1 to N)”, p10/16)
	receives a second request from the electronic device to generate the still image data after transmitting, to the electronic device, a notification that the imaging apparatus is ready to extract at least one frame image from the moving image data stored in the recording medium;
(Nagamine, Fig. 7, s730 for the second still image is same as S716 for the first still image, “When receiving the GetObjectInfo operation, the imaging apparatus 10 transmits image information to the PC 100 through the pipe 41 (S716). The image information includes information such as the type of image data, file name, and size”, p10/16; this is an indication that camera 10 is ready to send the second still image; then, “Upon receiving the image information, the PC 100 transmits a GetObject operation for acquiring image data of the second still image to the imaging device 10 through the pipe 42 (S732)”, p10/16)
	in response to the second request, generates the still image data by extracting at least one frame image from the moving image data stored in the recording medium, and
		causes the communication unit to transmit the generated still image data to the electronic device.
(Nagamine, Fig. 7, s734-1, …; “Upon receiving the GetObject operation, the imaging apparatus 10 transfers the designated image data to the PC 100 through the pipe 41 (S734-1 to N)”, p10/16; Mukai et al, Fig. 6, capturing movie images; Fig. 8, extract still images from movies images)

Regarding claim 2, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the imaging apparatus according to claim 1, wherein, in response to the received second request, the control unit
performs a process of extracting all frame images making up the moving image data and generating the still image data from all the extracted frame images, and
causes the communication unit to transmit the generated still image data to the electronic device.
(Mukai et al, Fig. 3, “one frame image is cut out from a plurality of frame images constituting the moving image from the moving image shot in the photo moving image mode, and recorded as a still image”, p4; Fig. 6, capturing movie images; Fig. 8, extracting still images from movies images; the still image extraction process may be controlled through a remote device such as PC100 of Nagamine (Fig. 1 in a process similar to Fig. 7) for convenient image processing; Mukai et al, Fig. 6, capturing movie images; Fig. 8, extract still images from movies images; Nagamine, Fig. 7, s722-s724, capturing images which may be movie images; s732-s734, transmit selected images back to PC100)

Regarding claim 3, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the imaging apparatus according to claim 1, wherein, in response to the received second request, the control unit
performs a process of extracting, from the moving image data, the at least one frame image contained in a range specified by the second request and generating the still image data from the extracted frame image, and
causes the communication unit to transmit the generated still image data to the electronic device.
(Nagamine, Mukai et al, see comments on claim 2; Mukai et al, Fig. 8, “When the determination button 214 is pressed by the user (S34), the number of frames to be cut out next is designated (S35). When the number of cutouts is specified, the specified number of images from the currently displayed image (frame image) are cut out as still images and recorded on the memory card 200 (S38)”, p7)

Regarding claim 4, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the imaging apparatus according to claim 1, wherein the control unit receives a third request from the electronic device and, in response to the third request,
performs a process of generating, from the moving image data, thumbnail image data corresponding to at least one frame image contained in the moving image data, and
causes the communication unit to transmit the generated thumbnail image data to the electronic device.
(Mukai et al, Fig. 9b, thumbnail images 31 of frames; these thumbnail images may be transmitted to PC100 of Nagamine for user selection in a process as discussed in the comments on claim 1)

Regarding claim 5, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the imaging apparatus according to claim 1, wherein the communication unit communicates with the electronic device in conformity with a picture transfer protocol (PTP).
(Nagamine, Fig. 1, “Communication for transferring image data from the imaging apparatus 10 to the PC 100 according to PTP is performed through the pipe 41 and the pipe 42”, p7)

Regarding claim 6, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the imaging apparatus according to claim 1, wherein the communication unit is electrically connected to the electronic device via a universal serial bus (USB) cable.
(Nagamine, Fig. 2, “the device controller unit 152 includes a USB device controller, and performs USB communication with an external device through a communication connector 156 that is a USB connector”, p6)

Regarding claim 7, Nagamine teaches an electronic device that performs remote control of an imaging apparatus that generates moving image data from which still image data is to be extracted, the electronic device comprising:
a communication unit that communicates with the imaging apparatus;
a recording medium in which the still image data generated from the moving image data in the imaging apparatus is retained;
an operation unit through which a user enters an instruction for the remote control; and
(Nagamine, Figs. 1 and 3, PC 100 and communication link of imaging apparatus 10 [Wingdings font/0xF3] PC 100; recording medium 117, operation input unit 111; “A plurality of image data obtained by continuously capturing images by the image sensor 132 is sequentially stored in the buffer area as image data of continuous still images or image data of each image constituting the moving image”, p5; Fig. 7, s732-734, selected images are sent back to PC100 and may be stored in recording medium 117)
a control unit that controls an operation of the electronic device, wherein when the imaging apparatus is set to a mode that enables remote control from the electronic device and a predetermined moving image mode, the control unit:
(Nagamine, Figs. 1 and 6-7; “After the initial communication is completed, when the PC 100 detects that the object 640 on the screen 600 illustrated in FIG. 6 is clicked, the PC 100 transmits an InitiateCapture operation to the imaging device 10 (S710). This InitiateCapture operation is an operation for instructing imaging of the first still image. This InitiateCapture operation is transmitted to the imaging apparatus 10 through the pipe 42”, p10/16)
	causing the communication unit to transmit a first request to the imaging apparatus in response to an instruction of starting to capture an image which is entered through the operation unit, \\the first request being an instruction of generating the moving image data\\,
(Nagamine, Fig. 7, s718, s720-1, …; “When receiving the image information, the PC 100 transmits a GetObject operation for acquiring image data of the first still image to the imaging device 10 through the pipe 42. Upon receiving the GetObject operation, the imaging apparatus 10 transfers the designated image data to the PC 100 through the pipe 41 (S720-1 to N)”, p10/16)
	Nagamine does not explicitly disclose but Mukai et al teaches:
	the first request being an instruction of generating the moving image data,
(Mukai et al, Fig. 3, “one frame image is cut out from a plurality of frame images constituting the moving image from the moving image shot in the photo moving image mode, and recorded as a still image”, p4; Fig. 6, capturing movie images; Fig. 8, extracting still images from movies images; the still image extraction process may be controlled through a remote device such as PC100 of Nagamine (Fig. 1 in a process similar to Fig. 7) for convenient image processing)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mukai et al into the system or method of Nagamine in order to allow remotely controlling a camera for convenient image processing. The combination of Nagamine and Mukai et al also teaches other enhanced capabilities.
	The combination of Nagamine and Mukai et al further teaches:
	receiving, from the imaging apparatus, a notification that imaging apparatus is ready to extract at least one frame image from the moving image data stored in the imaging apparatus and, in response to the notification, causing the communication unit to transmit a second request to the imaging apparatus, the second request being an instruction of extracting at least one frame image from the moving image data to generate the still image data, and
(Nagamine, Fig. 7, s730 for the second still image is same as S716 for the first still image, “When receiving the GetObjectInfo operation, the imaging apparatus 10 transmits image information to the PC 100 through the pipe 41 (S716). The image information includes information such as the type of image data, file name, and size”, p10/16; this is an indication that camera 10 is ready to send the second still image; then, “Upon receiving the image information, the PC 100 transmits a GetObject operation for acquiring image data of the second still image to the imaging device 10 through the pipe 42 (S732)”, p10/16)
	receiving the still image data from the imaging apparatus and storing the received still image data in the recording medium.
(Nagamine, Fig. 7, s734-1, …; “Upon receiving the GetObject operation, the imaging apparatus 10 transfers the designated image data to the PC 100 through the pipe 41 (S734-1 to N)”, p10/16; Mukai et al, Fig. 6, capturing movie images; Fig. 8, extract still images from movies images)

Regarding claim 8, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the electronic device according to claim 7, wherein the second request contains information that indicates a range of the at least one frame image to be extracted from the moving image data.
(Mukai et al, Fig. 3)

Regarding claim 9, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the electronic device according to claim 8, wherein the operation unit includes an entry screen through which a specification of the range is entered.
(Mukai et al, Fig. 3)

Regarding claim 10, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the electronic device according to claim 9, wherein the entry screen contains a region through which an initial location of the frame images to be extracted is specified and a region through which a number of frame images to be extracted is specified.
(Mukai et al, Fig. 3)

Regarding claim 11, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the electronic device according to claim 9, wherein the entry screen allows the specification of the range to be entered using a thumbnail image corresponding to at least one frame image contained in the moving image data.
(Mukai et al, Fig. 9b, thumbnail images 31 of frames; these thumbnail images may be transmitted to PC100 of Nagamine for user selection in a process as discussed in the comments on claim 7)

Regarding claims 13-14, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the imaging apparatus according to claim 1 wherein, in response to the received second request, the control unit:
performs a process of extracting, from the moving image data, the at least one frame image contained in a range specified by the second request and generating the still image data from the extracted frame image; and
causes the communication unit to transmit the generated still image data to the electronic device.
(Nagamine, Mukai et al, see comments on claim 2; Mukai et al, Fig. 8, “When the determination button 214 is pressed by the user (S34), the number of frames to be cut out next is designated (S35). When the number of cutouts is specified, the specified number of images from the currently displayed image (frame image) are cut out as still images and recorded on the memory card 200 (S38)”, p7)

Regarding claim 15, the combination of Nagamine and Mukai et al teaches its/their respective base claim(s).
The combination further teaches the imaging apparatus according to claim 1 wherein, in response to the received second request, the control unit:
	performs a process of extracting all frame images making up the moving image data and generating the still image data from all the extracted frame images; and
	causes the communication unit to transmit the generated still image data to the electronic device.
(Nagamine, Mukai et al, see comments on claim 2; Mukai et al, Fig. 8, “When the determination button 214 is pressed by the user (S34), the number of frames to be cut out next is designated (S35). When the number of cutouts is specified, the specified number of images from the currently displayed image (frame image) are cut out as still images and recorded on the memory card 200 (S38)”, p7; the “the number of frames to be cut out” can be all frames)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 11/22/2020 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, 7 and 12, Applicant, in pages 8-13 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				4/11/2021